Citation Nr: 1505217	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a neurologic disorder of the bilateral lower extremities, claimed as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to April 1964, from June 1964 to June 1967 and from January 1968 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied service connection for diabetes mellitus.

The Veteran testified before the undersigned at a Board hearing in March 2013.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for a neurologic disorder of the bilateral lower extremities is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's diabetes mellitus had its onset during military service or is otherwise related to military service, to include herbicide exposure.






CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been satisfied through a notice letter dated May 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (2014).

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

While no VA Compensation and Pension examination has been completed with reference to this claim, the Board finds that no such examination is necessary.  The Veteran has been diagnosed with diabetes mellitus by his private treatment providers; however, there is no indication in the record that the condition is related to his period of military service, to include herbicide exposure.  Accordingly, there is no basis for ordering a VA examination on this claim.

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The transcript of the March 2013 hearing reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  The Veteran in this case is not shown to have served in the Republic of Vietnam and does not allege otherwise.  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early onset peripheral neuropathy which must be manifested to a compensable degree within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that his diabetes mellitus is due to Agent Orange exposure during military service.  Specifically, he asserts that he was exposed to Agent Orange at Fort Gordon in July 1967 (he was not on active duty in July 1967) and at the Gulfport Naval Base during the clean-up of Hurricane Camille in 1969.

Service treatment records are negative for treatment for or a diagnosis of diabetes mellitus.

Post service private treatment records demonstrate a diagnosis of diabetes mellitus.  However, the records do not suggest that the condition is related to the appellant's military service to include exposure to Agent Orange.

In a September 2012 memorandum submitted by the United States Army and Joint Service Records Research Center (JSRRC) it was noted that the evidence did not support a finding that the Veteran was exposed to Agent Orange during military service.  With regard to Agent Orange exposure at Fort Gordon in July 1967, it was noted that the testing in Fort Gordon occurred from July 1967 to October 1967, a period during which the Veteran was not in the active military service.  With regard to Agent Orange exposure at the Gulfport Naval Base during the clean-up of Hurricane Camille in 1969, it was noted that the Veteran was stationed at Langley Air Force Base from May 1969 to October 1970, a thousand miles from the location.  

During the March 2013 Board Hearing the appellant also reported that he was exposed to Agent Orange while stationed in Korea at Camp Stanley.  

After a review of the evidence of record, the Board finds that service connection for diabetes is not warranted at this time.  Although the post-service medical evidence shows that the Veteran has been diagnosed with diabetes mellitus, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  While the Veteran has asserted that diabetes mellitus is due to Agent Orange exposure, the evidence of record does not support the alleged exposure.  In this regard, the incident at Fort Gordon occurred when the Veteran was not in active duty status.  Additionally, the record does not indicate that the Veteran was stationed at Gulfport Naval Base at any time during military service.  The Veteran reported service in Korea; however he was stationed at Camp Stanley and not the DMZ.  In any event, during the Board hearing, the Veteran reported service in Korea in approximately 1964 and 1967, not within the time during which herbicides were sprayed in or near the Korean DMZ.  

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record shows that the Veteran's or diabetes mellitus did not manifest to a compensable degree within one year after his discharge from service in September 1982.  38 C.F.R. §§ 3.307(a) and 3.309(a).

In summary, the preponderance of the evidence is against service connection for diabetes mellitus.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Veteran's notice of disagreement in July 2011 also challenged the denial of service connection for a neurologic disorder of the bilateral lower extremities.  
However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for a neurologic disorder of the bilateral lower extremities, claimed as secondary to the service-connected low back disability.  The matter is to be certified to the Board only if a substantive appeal is timely filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


